         Case 1:19-cv-00537-AJN Document 82 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     9/8/2020

  Nahoko Mizuta, et al.,

                           Plaintiffs,
                                                                                19-cv-537 (AJN)
                 –v–
                                                                                    ORDER
  New York City Department of Education, et al.,

                           Defendants.



ALISON J. NATHAN, District Judge:

       On June 10, 2020, the Court stayed this action pending the Second Circuit’s decisions on

petitions for rehearing in Ventura de Paulino v. New York City Department of Education, No. 19-

1662 (2d Cir.) and Mendez v. New York City Department of Education, No. 19-1852 (2d Cir.).

See Dkt. No. 81. The Court ordered that if the Second Circuit denied rehearing, the parties were

“to meet and confer and advise the Court how they wish to proceed.” Id.

       The Second Circuit has now denied rehearing, issued its mandate, and subsequently

denied a motion to stay or recall the mandate. No. 19-1662 (2d Cir.), Dkt. Nos. 169 (denying

rehearing on June 22, 2020), 169 (issuing mandate), 179 (denying motion). The parties however

have failed to submit a letter advising the Court how they wish to proceed.

       The parties are ordered to meet and confer andQRODWHUWKDQ6HSWHPEHU

SURYLGH the CourtZLWKDVWDWXVXSGDWHDQGLQGLFDWH how they wish to proceed in this matter.
       Case 1:19-cv-00537-AJN Document 82 Filed 09/08/20 Page 2 of 2




     SO ORDERED.

Dated: August 31, 2020
       New York, New York            ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge
